Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 05/20/22 and examiner initiative interview held on 05/19/22.
3.	Claims 1-22 are under examination.

Terminal Disclaimer
4.	Electronic terminal disclaimer is filed on 05/27/22.  The terminal disclaimer has been recorded and approved on 05/27/22.  

Response to Arguments
5.	Applicant amendment filed on 05/20/22, with regarding to a U.S.C. 103 rejection (Claims 1-17) has been fully considered and is persuasive. Therefore, the U.S.C. 103 rejection is withdrawn.
6.	Claims 1-22 are allowed over potential ODP rejection since TD was filed and subsequently approved. 

Allowable Subject Matter
7.	Claims 1-22 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Noh et al. 2018/0270799 A1 (Title: method and apparatus for downlink control information design for network coordination) (See abstract, Para. 0083, 0099 & 0239).
B.	Yeo et al. 2018/0054800 A1 (Title: Method and apparatus for insertion of code block index in wireless cellular communication system) (See abstract, Para. 0109, 0223, 0294 & 0305).
C.	Lee et al. 2020/0015206 A1 (Title: method for transmitting and receiving physical downlink shared channel in wireless communications system and device supporting the same) (See abstract, Para. 0190, 0210 & 0215).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469